         

Exhibit 10.14
SIXTH AMENDMENT
TO THE
FOREST CITY ENTERPRISES, INC.
DEFERRED COMPENSATION PLAN
FOR NONEMPLOYEE DIRECTORS
     Forest City Enterprises, Inc. hereby adopts this Sixth Amendment to the
Forest City Enterprises, Inc. Deferred Compensation Plan for Nonemployee
Directors, which was adopted effective January 1, 1999 (the “Plan”). Words and
phrases used herein with initial capital letters that are defined in the Plan
are used herein as so defined.
     Effective upon the adoption of this Sixth Amendment to the Plan,
Article II, Section 4(i) of the Plan is hereby amended to read in its entirety
as follows:
     “(i) Such Account will be credited with gains, losses, interest and other
earnings based on investment directions made by the Participant, in accordance
with investment deferral crediting options and procedures established by the
Committee, which shall include procedures for prospective investment directions
with respect to Fees that are to be deferred under the Plan. The Committee may
change the investment deferral crediting options and procedures from time to
time; provided that the Committee’s right to change such options and procedures
shall be limited to the extent necessary to ensure that amounts deferred under
the Plan are not subject to Internal Revenue Code Section 409A. Unless otherwise
specified by the Committee, the investments in which a Participant’s Account may
be deemed invested are (a) an interest bearing obligation specified by the
Committee from time to time and (b) Class A Common Shares. Participants shall be
permitted to reallocate the deemed investment of their Accounts between such
deemed investment options only as and to the extent determined by the Committee.
Any dividends deemed payable with respect to Class A Common Shares that are
deemed credited to a Participant’s Account shall be credited to the
Participant’s Account and shall be deemed reinvested in Class A Common Shares.”
     EXECUTED at Cleveland, Ohio, this 17th day of December, 2009.

            FOREST CITY ENTERPRISES, INC.
      By:   /s/ Andrew J. Passen         Title:   Executive Vice President of
Human Resources           

 